1    Cynthia L. Rice, SBN 87630                                Virginia Villegas, SBN 179062
     Cecilia Guevara Zamora, SBN 307159                        Felicia Goldstein, SBN 163600
2    CALIFORNIA RURAL LEGAL                                    VILLEGAS CARRERA, INC.
     ASSISTANCE FOUNDATION                                     3330 Geary Blvd., 2nd Fl. West
3                                                              San Francisco, California 94118
     2210 K Street, Suite 201
                                                               Telephone: (415) 989-8000
4    Sacramento, CA 95816                                      Fax: (415) 989-8028
     Telephone: (916) 446-7904                                 virginia@e-licenciados.com
5    Fax: (916) 446-3057                                       felicia@e-licenciados.com
6    cricecrlaf@comcast.net
7    cguevarazamora@crlaf.org

8
     Attorneys for Plaintiffs
9
                                   UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11
     RAMON LIZARRAGA, and JAIME                           Case No.: 2:19-cv-00526-TLN-DB
12   CARDENAS, on behalf of themselves and all
     others similarly situated,                           CLASS ACTION
13
                                                          ORDER EXTENDING CLOSE OF
                    Plaintiffs,                           DISCOVERY
14
15          v.

16   GROWER’S CHOICE, INC; ROBERT
     LONGSTRETH, an individual, and DOES 1-10,
17
18                  Defendants.

19
20
21
22
23
24
25
26
27
28
                                                      1
     ORDER EXTENDING CLOSE OF DISCOVERY Lizarraga et al. v. Grower’s Choice, et al.
                                                                      Case No. 2:19-cv-00526-TLN-DB
1             Based on the Parties’ Joint Stipulation to Extend the Close of Discovery and for good cause
2    shown:
3
                 1.   The date for close of discovery stated in the Initial Pretrial Scheduling Order is modified
4
                      to two hundred and forty (240) days from August 11, 2020, the date of mediation; and
5
                 2. All other deadlines in the Initial Pretrial Scheduling Order shall conform to the new
6
7                     discovery cutoff date.

8
     IT IS SO ORDERED.
9
10
     DATED: February 12, 2020
11                                                                 Troy L. Nunley
                                                                   United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           2
     ORDER EXTENDING CLOSE OF DISCOVERY Lizarraga et al. v. Grower’s Choice, et al.
                                                                      Case No. 2:19-cv-00526-TLN-DB
